Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1. 	This application claims benefit of the provisional application 62/810,210 with a filing date 02/25/2019.
2.	Amendment of claims 2-6 and 8-16, and cancelation of claims 1 and 7 in the amendment filed on 12/03/2021 is acknowledged.  Claims 2-6 and 8-16 are pending in the application. 
Responses to Amendments/Arguments
3.	Since claim 1 has been canceled, therefore the rejection of claim 1 under 35 U.S.C. 112 (a) have been obviated herein.  
4.	Applicant's arguments regarding the rejection of claims 2-5 and 12-16 under 35 U.S.C. 103 (a) have been fully considered but   they are not persuasive.    
	Applicants state “Applicant has amended claim 2, the sole independent claim now, to incorporate the features claim 7, which is not subject to the Section 103 rejection. Accordingly, the Section 103 rejection can be withdrawn.”, see page 5.
				                       Applicants claim a method of method for treating, preventing, or slowing the rate 
                      of development of a disease or condition mediated by a nonsense mutation in the bone 
                       morphogenetic protein receptor type II (Bmpr2) in a subject in need thereof,


Bmpr2,wherein the method comprises administering to the subject a compound

    PNG
    media_image1.png
    207
    328
    media_image1.png
    Greyscale
  or a pharmaceutically acceptable salt, see claim 2.  Dependent claims 3-5 and 12-16 further limit the scope of methods, i.e., specific compounds in claims 3-4, further comprise a compound select from ambrisentan or bocentan in claim 5, the disease is pulmonary artery hypertension, veno-occlusive disease (i.e., a lung disease) in claims 13-14, and administration formulation or strategy in claims 15-16.
	Gatti  et al. ‘251 discloses a method of use for treating a disease caused by 
 nonsense mutation using a compound of formula (I) or (Ia), i.e., 

    PNG
    media_image2.png
    153
    262
    media_image2.png
    Greyscale
or 
    PNG
    media_image3.png
    175
    320
    media_image3.png
    Greyscale
, and the diseases is a 
lung disease (e.g. pulmonary artery hypertension, veno-occlusive disease), see columns 
2-3.  A number of specific compounds GJ-103 and GJ-103 have been exemplified in 
column 8, which read on the instant claims 3-4.
	Galie et al.  ‘302 discloses that ambrisentan is used for treating pulmonary artery 
hypertension.

One having ordinary skill in the art would find the claims 2-5 and 12-16 prima facie obvious because one would be motivated to employ the methods of use of Gatti  et al. ‘251 and Galie et al.  ‘302 to obtain instant invention.  It is noted that the instant limitation “the nonsense mutation decreases or eliminates the expression and activity of 
Bmpr2” is a reasonable expected result caused by a nonsense mutation of in Bmpr2.  Thus the instant limitation “the nonsense mutation decreases or eliminates   
the expression and activity of Bmpr2” does not obtain any patent weight.
Moreover, additionally, the discovery of a new property or use, i.e., the instant “the nonsense mutation decreases or eliminates the expression and activity of 
Bmpr2” of a previously known methods of use for treating lung disease (e.g. pulmonary artery hypertension, veno-occlusive disease) of Gatti  et al. ‘251 and Galie et al.  ‘302, even when that property and use are unobvious from the prior art, cannot impart patentability to claims to the known compounds, see In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990), and MPEP 2112.01.    Therefore Gatti  et al. ‘251 and Galie et al.  ‘302 render obviousness over the instant invention.
It is prima facie obvious by the teachings taught by the prior art Gatti  et al. ‘251 and Galie et al.  ‘302 to be useful for the purpose, i.e., for treating a lung disease.. [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP 2144.06. Therefore Gatti  et al. ‘251 and Galie et al.  ‘302 renders obviousness over the instant invention.  

5.	Since claim 1 has been canceled, therefore, therefore the rejection of claim 1 under the obviousness-type double patenting has been obviated herein.
Applicant's arguments regarding the rejection of claim 2 under obviousness-type double patenting over Gatti et al. ‘395 have been fully considered but they are not persuasive.    
	                       Applicants claim a method of method for treating, preventing, or slowing the rate 
                      of development of a disease or condition mediated by a nonsense mutation in the bone 
                       morphogenetic protein receptor type II (Bmpr2) in a subject in need thereof,
  wherein the nonsense mutation decreases or eliminates the expression and activity of 
Bmpr2,wherein the method comprises administering to the subject a compound

    PNG
    media_image1.png
    207
    328
    media_image1.png
    Greyscale
  or a pharmaceutically acceptable salt, see claim 2.  
         Gatti et al.  ‘395 claims a compound of formula (Ia), i.e., 
    PNG
    media_image3.png
    175
    320
    media_image3.png
    Greyscale
, see column 57.  Gatti et al.  ‘395 compounds are used for treating a disease caused by nonsense mutation (i.e., a lung disease).

One having ordinary skill in the art would find the claim 2 prima facie obvious because one would be motivated to employ the methods of use of Gatti  et al. ‘395 to obtain instant invention.  It is noted that the instant limitation “the nonsense mutation decreases or eliminates the expression and activity of 
Bmpr2” is a reasonable expected result caused by a nonsense mutation of in Bmpr2.  Thus the instant limitation “the nonsense mutation decreases or eliminates   
the expression and activity of Bmpr2” does not obtain any patent weight.
Moreover, additionally, the discovery of a new property or use, i.e., the instant “the nonsense mutation decreases or eliminates the expression and activity of 
Bmpr2” of a previously known methods of use for treating lung disease (e.g. pulmonary artery hypertension, veno-occlusive disease) of Gatti  et al. ‘395, even when that property and use are unobvious from the prior art, cannot impart patentability to claims to the known compounds, see In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990), and MPEP 2112.01.    Therefore Gatti  et al. ‘395 render obviousness over the instant invention.
The motivation to make the claimed methods of use derived from the known compounds and methods of use of Gatti  et al. ‘395 would possess similar activity  to that which is claimed in the reference.  Applicants are requested to file a terminal disclaimer to overcome the rejection.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


           Claims 2-6, 8-11 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph (pre-AIA ), because the specification does not reasonably provide enablement of “treating or prevention disorder or condition mediated by a nonsense mutation in the Bmpr2 ” without limitation (i.e., no named disorder or disease), see claims  2-11 and 14-16. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
ln In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining
whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first
paragraph, have been described. They are:
1. the nature of the invention,
2. the state of the prior art,
3. the predictability or Iack thereof in the art,
4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

In the instant case:
The nature of the invention
The nature of the invention of claims 2-6, 8-11 and 14-16 is drawn to methods of use using the compounds of formula (Ia) for treating or preventing “a disease or condition mediated by nonsense mutation in the Bmpr2” without limitation (i.e., no named disorder or disease).  
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in
vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases by what mechanism). There is no absolute predictability even in view of the seemingly high Ievel of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face. Gatti  et al. 9,598,395 disclose a compound of (Ia)  a disease caused by nonsense mutation (i.e., a lung disease).
The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each
embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833,166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
Applicants are claiming intent methods of use using the instant compounds effective to “treat or prevent a disease or condition mediated by nonsense mutation in the Bmpr2” without limitation (i.e., no named disease). As such, the specification fails to enable the skilled artisan to use the compounds of claims effective for treating or 
  In addition, there is no established correlation between in vitro or in vivo activity and accomplishing for treating or preventing “a disease or condition mediated by nonsense mutation in the Bmpr2” without limitation (i.e., no named disorder or disease), and those skilled in the art would not accept allegations in the instant specification to be reliable predictors of success, and those skilled in the art would not be able to use the instant compounds since there is no description of an actual method wherein “a disease or condition mediated by nonsense mutation in the Bmpr2”  is prevented or treated without limitation (i.e., no named disease or disorder) in a host is treated or prevented.
Hence, one of skill in the art is unable to fully predict possible results from the administration of the instant composition due to the unpredictability of “a disease or condition mediated by nonsense mutation in the Bmpr2”  without limitation (i.e., no named disease or disorder). The “preventing or treating a disease or condition mediated by nonsense mutation in the Bmpr2”  without limitation (i.e., no named disease or disorder) is known to have many obstacles that would prevent one of ordinary skill in the art from accepting treating or preventing regimen on its face.

The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is instant therapy efficacy for a number of disease or disorder, see page 15 of the specification.   There are no in vitro or in vivo working examples present for the “preventing or treating a disease 
The breadth of the claims
The breadth of the claims is methods of use of the instant compound effective to “treat or prevent a disease or condition mediated by nonsense mutation in the Bmpr2” without limitation (i.e., no named disease or disorder).
The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation. One of skill in 
the art would need to determine how “a disease or condition mediated by nonsense mutation in the Bmpr2” without limitation (i.e., no named disease or disorder) would be benefited (i.e., treated or prevented) by the administration of the instant invention and would furthermore then have to determine which of the claimed methods of use would provide “treatment or prevention of a disease or condition mediated by nonsense mutation in the Bmpr2 ” without limitation (i.e., no named disease or disorder), if any.
The Ievel of the skill in the art 
The Ievel of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
in vitro and in vivo screening to determine which methods of use exhibit the desired pharmacological activity and which would benefit from this activity. Thus, the 
As a result necessitating one of skill to perform an exhaustive search for which metabolic-related disease s can be treated or prevented by what pharmaceutical compounds of the instant claims in order to practice the claimed invention. Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods. In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compounds in regards to the treatment or prevention of the many diseases, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
Genentech lnc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “ a
patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
	Therefore, in view of the Wands factors and ln re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  This rejection can be overcome by incorporation of named diseases of “a disease or condition mediated by nonsense mutation in the Bmpr2”  supported by the specification (i.e., see claims 12-13) into claim 2 respectively would obviate the rejection. 
7.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone 
	







/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

January 04, 2022